DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

In claim 6, lines 3-4, the limitation “tracking system configured to interact” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “configured” and functional language “to interact with the tracking device to produce the first tracking signal” do not recite sufficient structure to achieve the function. The structure that is considered for the “tracking system configured to interact” may include (see specifications page 8 lines 1-2 “an optical device such as a video camera the records the spatial orientation of the optical elements to determine location and orientation”) or any equivalents thereof.  

In claim 8, lines 3-4, the limitation “tracking system configured to interact” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “configured” and functional language “to interact with the tracking device to produce the second tracking signal” do not recite sufficient structure to achieve the function. The structure that is considered for the “tracking system configured to interact” may include (see specifications page 8 lines 1-2 “an optical device such as a video camera the records the spatial orientation of the optical elements to determine location and orientation”) or any equivalents thereof.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al. (US 20170007350) in view of Ng et al. (US 20150294497), further in view of Rajguru (US 20140350404 A1).

Popovic discloses an image guidance system, including:
a memory (116) and a processor (114) that receive:
The three-dimensional model (136) of vasculature from the ultrasound imaging system (See para. 0033 “The operative images 135 may include three dimensional preoperative computed tomography (CT) images or magnetic resonance images (MRI), etc. or intraoperative X-rays or ultrasound. Other imaging modalities are also contemplated. The operative images 135 are employed to build a three-dimensional model 136 including virtual internal cross-sections or internal view images along the anatomical target 131.”) where the anatomical target (131) can be a blood vessel (See para. [0030] “an anatomical target 131, such as a blood vessel”).
A real-time optical feed of an interior of a cavity from an optical camera-based guidance system (102) where an endoscope can be considered an optical camera-based guidance system. (See para. [0034] “The overlay 107 may include a current live endoscope image 134 with highlighted regions representing a blood vessel image 124 visualized thereon.”). The feed taken from the device (102) depicts the inside of the body (160) of a patient as described in para. [0030] “the device 102 may be inserted into a thoracic cavity 162 of the body 160.” This can also be seen in Figure 1.  
ANA08550-US (BKM-10-8234) Page 3 of 11Application No. 16/009,631 Amendment Dated: 12/13/2020 Office Action Dated: 9/14/2020The first tracking signal; a tracking signal that indicates the location of the 3D scanning device used to generate images (135) (see para. 0055 “The robot 108 (FIG. 1) moves the endoscope 102 along the selected artery 504 using the known spatial relationships between the robot 108 and an image (heart) coordinate system (e.g., coordinate system of the 3D scanning device (used to generate images 135)”). In order to set forth coordinate system, a location of the scanning device (ultrasound probe) must be known. The location of the probe must be inherently known in order to plot it within the coordinate system and must have generated a signal to the processor. 
A second tracking signal indicative of a second spatial location of the optical camera-based guidance system (102). A spatial location of the endoscope (102) the robot 108 (endoscope holder) can move the endoscope 102 to that location (e.g., joint positions of the robot 108 may be stored, so they can be referred to during an image guided portion of the procedure)”). In this case, the spatial location of the endoscope can be determined based on the position of the endoscope holder (108), since the joint positions are processed and stored via the processor (114) and memory (116) as depicted by the arrows in Figure 1. 
An overlay (107) of the three-dimensional ultrasound model and real-time optical feed (see para. 0032 “to further provide image registration permitting overlaying of preoperative (or intra -operative) images on, e.g., an endoscope video using methods known in art”). Where an intra-operative image as discussed previously is known as a three-dimensional model (136) from ultrasound images (135) and an endoscope video is considered an optical feed.
A display (118) which outputs overlaid images of the endoscope video with the three-dimensional ultrasound model (see para. 0036 “Workstation 112 includes a display 118 for viewing internal images of a subject (patient) or volume and may include images with an overlay or other rendering generated over images collected from the device 102”). The overlay images viewed on the display are described in para. 0032 as described previously. 

Further regarding claim 1, Popovic discloses an ultrasound imaging system, however does not explicitly disclose a system comprising: a probe, including: a 

This is disclosed by Ng. Ng discloses a system comprising:
A probe (20) including a transducer array (21) to acquire three-dimensional data of the vasculature. Ng discloses an ultrasound system that contains an ultrasound probe with a transducer array. Ng also discloses that the probe (20) with transducer array (21) acquires 3D data of the vasculature via a registration unit (see para. 0008 lines 1-3 “an ultrasound imaging system is presented that comprises an ultrasound probe having a transducer array configured to provide an ultrasound receive signal”) also see (para. 0008 lines 1-2 and 7 “an ultrasound imaging system is presented that comprises … a registration unit configured to register the previously acquired 3D-vessel map”).
A tracking device configured to produce a first tracking signal indicative of a first spatial location of the probe. Ng discloses that the system comprises a tracking device in the form of a registration unit that (60) serves to track the ultrasound configured to receive ultrasound transducer position tracking information”). Ng also discloses a tracking system that interacts with the tracking device by using a position sensor (130). The position sensor (130) produces tracking information from the probe (20) (see para.  0027 “the ultrasound imaging system further comprises a position sensor which is positioned in fixed known position with respect to the transducer array. The ultrasound transducer position tracking information is position information received from the position sensor”). 
A beamformer configured to beamform the acquired data. Ng also discloses a beamformer (25) that beamforms the data acquired from the transducer array. (See para. 0045 lines 4-6 “FIG. 1 comprises a beamformer 25 connected to the ultrasound probe 20 and its transducer array. The beamformer 25 receives an ultrasound receive signal or data from the transducer array 21 and performs beamforming.”)
An image processor configured to produce a B-mode image from the beamformed data. Ng discloses an image processing unit (40) that produces a B-mode image based on the B-mode volume (31) (see para. 0008 “an ultrasound imaging system is presented that comprises… a B-mode image processing unit configured to provide a current B-mode image based on the B-mode volume”). The B-mode volume (31) is acquired from data that is beamformed by the beamformer (25) (see para. 0045 “The beamformer 25 receives an ultrasound receive signal or data from the transducer array 21 and performs beamforming. In this way many 2D scans or frames that lie one next to one are acquired which are then sent to a B-mode volume processing unit”). 
A flow processor configured to produce flow data from the beamformed data. Ng further discloses a flow processing unit (78) in which produces flow data based on the beamformed data from the ultrasound signal (see para. 0019 In another embodiment, the ultrasound imaging system comprises a 3D flow processing unit configured to generate 3D flow data based on the ultrasound receive signal”). The ultrasound signal includes the flow data based on para. 0019 lines 8-10 and the beamformed data is that from para. 0045 lines 4-6 as described previously. 

Ng further discloses a segmentation processor (95) configured to: 
Map the flow images to create a volume (see para. 0045 “The beamformer 25 receives an ultrasound receive signal or data from the transducer array 21 and performs beamforming. In this way many 2D scans or frames that lie one next to one another are acquired which are then sent to a B-mode volume processing unit 30 to form a 3D-volume 31 of data”) where flow data is based on the ultrasound receive signal (see para. 0019. “3D flow data based on the ultrasound receive signal, and a flow image processing unit configured to generate the 3D vessel map based on the 3D flow data.”).
Identify voxels of the volume belonging to a vessel based on the tissue-flow mask (see para. 0059 “vessels or vasculature in the anatomical region are identified using a 3D flow imaging technique”), however does not disclose the selected portion of the 3D-vessel map to provide the ultrasound image. In this way an ultrasound image with overlaid vessel information is generated and displayed”). Therefore, since the vessel map is in 3D, the selected portion must be an identification of voxels. 
Extract a surface of a wall of the blood vessel to create a three-dimensional model of the blood vessel (see para. 0022 “the ultrasound imaging system comprises a vessel segmentation unit configured to create the 3D-vessel map by performing a vessel segmentation technique. In this case the vessels or vasculature in the anatomical region are identified using a vessel segmentation technique. This is a particularly easy and/or reliable way of identifying the vessels and providing a 3D-vessel map”). Where (see para. 0012 “the doctor or user is still able to see the vessel information (e.g. vessel outlines) overlaid on the B-mode image”) and the image being overlaid on the B-mode image is the 3D-vessel map (see para. 0055 “the ultrasound image 71 is provided by overlaying the current B-mode image 41 and the selected portion 61 of the 3D-vessel map”). Figure 5 also depicts the vessel walls being clearly identified. 


    PNG
    media_image1.png
    319
    205
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device includes a probe including a transducer array to acquire three-dimensional data of a vasculature, a beamformer configured to beamform the acquired data and a flow processor configured to produce flow images from the beamformed data. Doing so will allow the user to produce a three-dimensional model of vasculature and its flow characteristics. The components as disclosed in this art are common to many devices in the art, therefore applying these known techniques to an ultrasound device would have been obvious to achieve the desired results. In addition, Ng discloses in para. 22 an alternative technique to using flow data in the segmentation processor and applying this known technique to achieve the same result would have been obvious. 
 It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device further comprises a tracking device configured to produce a first tracking signal to track the spatial location of the probe (see para. 0025). Doing so will allow the user to view the location of the probe and help to better guide the image-guided surgery. Tracking elements are well known to the art for image-guidance applications, so it would have been obvious to add these elements to Popovic. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device further comprises an image processor that produces a B-mode image from beamformed data (see para. 0008 and 0045) and a segmentation processor that uses the B-mode volume data to create the 3D model (see para. 0023). Adding these components would have been obvious because image processors and segmentation units are commonly known elements used for this ultrasound application. Doing so will allow the user to produce a three-dimensional model by using a B-mode image from B-mode data using an image processor, then using the segmentation unit to visually segment the vasculature. 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device further comprises a segmentation processor configured to create a volume by mapping the flow images to the beamformed data as disclosed by Ng above. This would allow the user to observe a more refined volume data, the volume aspect allowing the user to make a more accurate diagnosis based on greater detail of the image. It would have also been obvious for the segmentation processor to be configured to identify voxels of the volume belonging to a vessel based on a tissue-flow map. This would allow the user to differentiate between a vessel and extract a surface of a wall of the blood vessel to create a three-dimensional model of the blood vessel. This would provide the user with a three-dimensional volume of a blood vessel to assess, which would provide the user with greater detail of the characteristics of the blood vessel. This would result in a more accurate diagnosis of the blood vessel.

However, Popovic in view of Ng does not explicitly disclose to produce a tissue-flow mask from the beamformed data, wherein the tissue flow-mask consists of values from 0 to 1, indicating a probability that a given pixel of the flow image is blood flow, where a value of 1 indicates a voxel is blood flow, a value of 0 indicates the voxel is not blood flow, and a value between 0 and 1 indicates whether the voxel more likely is not blood or is blood. This is disclosed by Rajguru in an analogous imaging field of endeavor. Rajguru discloses to produce a tissue-flow mask from the beamformed data (see para. [0060] “a blood-likelihood map … the IVUS imaging system is used to collect RF backscatter signals and construct a series of IVUS images of the region of interest within the vessel”), wherein the tissue flow-mask consists of values from 0 to 1, indicating a probability that a given pixel of the flow image is blood flow, where a value of 1 indicates a voxel is blood flow, a value of 0 indicates the voxel is not blood flow (see para. [0061] “a blood-likelihood or probability value (between 0 and 1) associated with each pixel in the frame of interest. Each blood-likelihood value in the Blood Likelihood Map serves as a direct indicator of the likelihood that a particular 0 indicating little to no likelihood of a blood region, and 1 indicating a blood region”) and a value between 0 and 1 indicates whether the voxel more likely is not blood or is blood (see para. [0061] “… Each blood-likelihood value in the Blood Likelihood Map serves as a direct indicator of the likelihood that a particular pixel is a blood region … For example, a pixel with a blood probability value of 0.7 is more likely to represent blood than a pixel with a value of 0.3, and a pixel with a value of 0 is more likely to be representative of a non-blood region”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Popovic to incorporate a blood-likelihood map capable of assigning pixel values based on blood detection as disclosed by Rajguru. This would allow the user to obtain a more detailed and accurate representation of blood flow, thus leading to a higher quality diagnosis. 


Regarding claim 2, Popovic discloses operative images (135) are taken using an imaging device (110) inoperative ultrasound which builds a three-dimensional model (136) of a blood vessel (see para. 0033 “employed to build a three-dimensional model 136 including … internal view images along the anatomical target 131”). The anatomical target may include a blood vessel (see para. 0030 “an anatomical target 131, such as a blood vessel (e.g., an internal mammary artery (IMA))”).

3, Popovic discloses the three-dimensional model of claim 1, however fails to explicitly teach that the three-dimensional model is a dynamic model that visually presents pulsation of a flow. 
Ng discloses that a 3D vessel map (51), which serves to outline the contours of blood vessels as seen in Figure 11. The 3D vessel map uses 3D flow data from the vessel (see para 0019 line 3 “flow image processing unit configured to generate the 3D vessel map based on the 3D flow data.”) Further, the 3D vessel map is tracked (i.e. continuously updated) throughout the procedure and is registered in real-time with the B-mode image, thus making the model dynamic. (See para 0019 lines 8-10 “During the ultrasound image guidance procedure, the 3D-vessel map is registered, and preferably tracked (i.e. continuously updating the registration), with the current or live B-mode image”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device also processes 3D flow data and continuously updates the registration to output a live or dynamic model of the flow data as disclosed by Ng in para. 0019. Doing so will allow the user to see the flow data in real time which will improve the precision of the image guided surgical procedure.

Regarding claim 4, Popovic discloses the image guidance system of claim 1, however does not explicitly disclose the tissue-flow mask and the flow images being separate images. This is disclosed by Ng (see para. 0008 “a registration unit configured to register the previously acquired 3D-vessel map to the B-mode volume and to 3D flow data is generated using a color flow technique, a Color Power Angio (CPA) technique, a B-mode flow imaging technique”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic to include a tissue-flow mask in the form of a 3D-vessel map and a flow image in the form of a B-mode image. Having two separate images of different characteristics would allow the user to overlay them to create a more detailed and compounded image. It is common in the art to obtain many images within an ultrasound system and the system of Ng discloses capturing separate images involving flow images and a tissue-flow mask and overlaying them. 

With respect to claim 5, Popovic discloses the ultrasound imaging system of claim 1, however fails to explicitly teach that it comprises an image processor configured to produce B-mode images from the beamformed data, and the segmentation processor refines the three-dimensional model with the B- mode image.
Ng discloses an image processing unit (40) that produces B-mode images based on the B-mode volume (31) (see para. 0008 “an ultrasound imaging system is presented that comprises… a B-mode image processing unit configured to provide a current B-mode image based on the B-mode volume” The B-mode volume (31) is acquired from data that is beamformed by the beamformer (25) (see para 0045 The beamformer 25 receives an ultrasound receive signal or data from the transducer array 21 and performs beamforming. In this way many 2D scans or frames that lie one next to one another are acquired which are then sent to a B-mode volume processing unit”). 
Ng further discloses that the ultrasound imaging system (10) includes a segmentation unit (95) used to produce a 3D-vessel map using B-mode volume data (see para. 0023 the vessel segmentation unit is configured to perform the vessel segmentation technique based on the B-mode volume. In this case the 3D-vessel map is created based on 3D ultrasound data, namely the B-mode volume data that the system needs to acquire anyway. This provides for a particular easy way of creating the 3D-vessel map (51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device further comprises an image processor that produces a B-mode image from beamformed data (see para. 0008 and 0045) and a segmentation processor that uses the B-mode volume data to create the 3D model (see para. 0023). Adding these components would have been obvious because image processors and segmentation units are commonly known elements used for this ultrasound application. Doing so will allow the user to produce a three-dimensional model by using a B-mode image from B-mode data using an image processor, then using the segmentation unit to visually 

Regarding claim 6, Popovic discloses the ultrasound system of claim 1, however does not explicitly disclose the tissue-flow mask being incorporated into the flow images. This is disclosed by Ng (para. 0017 “the ultrasound imaging system comprises an image processing unit configured to overlay the current B-mode image and the selected portion of the 3D-vessel map”) where the B-mode image involves flow data (see para. 0020 “the 3D flow data is generated using a color flow technique, a Color Power Angio (CPA) technique, a B-mode flow imaging technique”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the tissue-flow mask is to be incorporated into the flow images. Modifying the ultrasound device of Popovic to allow for an overlap of these two images would provide a more detailed image of the region of interest, since the characteristics of both images are compounded into one view. This would allow the user to make a more accurate diagnosis of the patient, due to a more highly detailed image. 

Regarding claim 8, Popovic further teaches that the endoscope (102) can be tracked and located using the tracking device and system called visual servoing and/or referring to points selected during planning (see para. 0057 lines 10-16 “The surgeon can automatically locate the endoscope at a location by using visual servoing and/or referring to previously selected points, e.g., selected during planning”).  The both the image of the endoscope 134 as well as the virtual image 508 reconstruction can be concurrently shown on the display 118”). 

Regarding claim 9, Popovic further teaches that the optical feed from the endoscope view displays the location of the surgical instrument in the cavity (see para. 0038 lines 8-10 “The surgeon can also use a surgical instrument as a guide, as the instrument moves, and the endoscope 102 can follow the tool tip”). The endoscope in the case of Popovic can be used to view the surgical instrument, which helps guide the endoscope. 
Regarding claim 10, Popovic further teaches that the 3D images as described in Popovic show the blood vessels and include the depth of the blood vessels during surgery, where an instrument would be used in the cavity (see para 0044 “Referring to FIG. 2, an image 200 shows an overlay 107 of blood vessels 202 (e.g., arteries) from pre -operative/intra -operative 3D images over an endoscope image 134. The image 200 indicates depth of blood vessels 202 relative to the surface of an organ 204 (the heart in this example). The indication of depth permits improved planning for surgical procedures (e.g., coronary bypass) and increases safety by reducing the risk of damaging the vessel or vessels during removal of the excess tissue over the blood vessels 202 during surgery”).

Regarding claim 11
A real-time optical feed from an endoscope (102). It is understood that an endoscope can be considered an optical camera-based guidance system (see para. 0034 “The overlay 107 may include a current live endoscope image 134 with highlighted regions representing a blood vessel image 124 visualized thereon.”). The feed taken from the device (102) depicts the inside of the body (160) of a patient as described in para. [0030] “the device 102 may be inserted into a thoracic cavity 162 of the body 160.” This can also be seen in Figure 1. 
A tracking signal that indicates the location of the 3D scanning device used to generate images (135) (see para. 0055 “The robot 108 (FIG. 1) moves the endoscope 102 along the selected artery 504 using the known spatial relationships between the robot 108 and an image (heart) coordinate system (e.g., coordinate system of the 3D scanning device (used to generate images 135)”). In order to set forth coordinate system, a location of the scanning device (ultrasound probe) must be known. The location of the probe must be inherently known in order to plot it within the coordinate system and must have generated a signal to the processor. 
A spatial location of the endoscope (102) can be determined using data stored of the position of the endoscope holder (see para. 0042 “as the points are selected, the robot 108 (endoscope holder) can move the endoscope 102 to that location (e.g., joint positions of the robot 108 may be stored, so they can be referred to during an image guided portion of the procedure)”). In this case, the spatial location of the endoscope can be determined based on the position of 
An overlay (107) of the three-dimensional ultrasound model and real-time optical feed. (See para. 0032 “to further provide image registration permitting overlaying of preoperative (or intra -operative) images on, e.g., an endoscope video using methods known in art”). Where an intra-operative image as discussed previously is known as a three-dimensional model (136) from ultrasound images (135) and an endoscope video is considered an optical feed.
A display (118) which outputs overlaid images of the endoscope video with the three-dimensional ultrasound model (see para. 0036 “Workstation 112 includes a display 118 for viewing internal images of a subject (patient) or volume and may include images with an overlay or other rendering generated over images collected from the device 102”). The overlay images viewed on the display are described in para. 0032 as described previously. 

However, Popovic does not explicitly disclose a method comprising mapping flow images to beamformed data to create a volume, identifying voxels of the volume belonging to a vessel based on a tissue-flow map and extracting a surface of a wall of the vessel to create a three-dimensional model of the vessel. 

This is disclosed by Ng. Ng discloses 
Mapping the flow images to create a volume (see para. 0045 “The beamformer 25 receives an ultrasound receive signal or data from the transducer array 21 2D scans or frames that lie one next to one another are acquired which are then sent to a B-mode volume processing unit 30 to form a 3D-volume 31 of data”) where flow data is based on the ultrasound receive signal (see para. 0019. “3D flow data based on the ultrasound receive signal, and a flow image processing unit configured to generate the 3D vessel map based on the 3D flow data.”). 0012 “this 3D-vessel map is registered to the B-mode volume. 
Identifying voxels of the volume belonging to a vessel based on the tissue-flow mask (see para. 0059 “vessels or vasculature in the anatomical region are identified using a 3D flow imaging technique”), however does not disclose the vessels being in voxel representation. This is disclosed by (para. 0017 “selected portion of the 3D-vessel map to provide the ultrasound image. In this way an ultrasound image with overlaid vessel information is generated and displayed”). Therefore, since the vessel map is in 3D, the selected portion must be an identification of voxels. 
Extracting a surface of a wall of the blood vessel to create a three-dimensional model of the vessel (see para. 0022 “the ultrasound imaging system comprises a vessel segmentation unit configured to create the 3D-vessel map by performing a vessel segmentation technique. In this case the vessels or vasculature in the anatomical region are identified using a vessel segmentation technique. This is a particularly easy and/or reliable way of identifying the vessels and providing a 3D-vessel map”). 

create a volume by mapping the flow images to the beamformed data as disclosed by Ng above. This would allow the user to observe a more refined volume data, the volume aspect allowing the user to make a more accurate diagnosis based on greater detail of the image. It would have also been obvious for the segmentation processor to be configured to identify voxels of the volume belonging to a vessel based on a tissue-flow map. This would allow the user to differentiate between a vessel and artifacts more clearly in an image, thus making it easier for the user to understand the scope of the image.  It would have also been obvious for the segmentation processor to extract a surface of a wall of the blood vessel to create a three-dimensional model of the blood vessel. This would provide the user with a three-dimensional volume of a blood vessel to assess, which would provide the user with greater detail of the characteristics of the blood vessel. This would result in a more accurate diagnosis of the blood vessel.

However, Popovic in view of Ng does not explicitly disclose producing flow images from beamformed data; producing a tissue-flow mask from the beamformed data, wherein the tissue flow-mask consists of values from 0 to 1, indicating a probability that a given pixel of the flow image is blood flow, where a value of 1 indicates a voxel is blood flow, a value of 0 indicates the voxel is not blood flow, and a value between 0 and 1 indicates whether the voxel more likely is not blood or is blood. This is a blood-likelihood map … the IVUS imaging system is used to collect RF backscatter signals and construct a series of IVUS images of the region of interest within the vessel”), wherein the tissue flow-mask consists of values from 0 to 1, indicating a probability that a given pixel of the flow image is blood flow, where a value of 1 indicates a voxel is blood flow, a value of 0 indicates the voxel is not blood flow (see para. [0061] “a blood-likelihood or probability value (between 0 and 1) associated with each pixel in the frame of interest. Each blood-likelihood value in the Blood Likelihood Map serves as a direct indicator of the likelihood that a particular pixel is a blood region that represents moving blood, with 0 indicating little to no likelihood of a blood region, and 1 indicating a blood region”) and a value between 0 and 1 indicates whether the voxel more likely is not blood or is blood (see para. [0061] “… Each blood-likelihood value in the Blood Likelihood Map serves as a direct indicator of the likelihood that a particular pixel is a blood region … For example, a pixel with a blood probability value of 0.7 is more likely to represent blood than a pixel with a value of 0.3, and a pixel with a value of 0 is more likely to be representative of a non-blood region”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Popovic to incorporate a blood-likelihood map capable of assigning pixel values based on blood detection as disclosed by Rajguru. This would allow the user to obtain a more detailed and accurate representation of blood flow, thus leading to a higher quality diagnosis. 

Regarding claim 12, Popovic further teaches operative images (135) are taken using an imaging device (110) inoperative ultrasound which builds a three-dimensional model (136) of a blood vessel (see para. 0033 “employed to build a three-dimensional model 136 including … internal view images along the anatomical target 131”). The anatomical target may include a blood vessel (see para. 0030 “an anatomical target 131, such as a blood vessel (e.g., an internal mammary artery (IMA))”).

Regarding claim 13, Popovic discloses the method of claim 11, however fails to explicitly teach that the three-dimensional model is a dynamic model that visually presents pulsation of a flow. 
Ng discloses that a 3D vessel map (51), which serves to outline the contours of blood vessels as seen in Figure 11. The 3D vessel map uses 3D flow data from the vessel (see para. 0019 line 3 “flow image processing unit configured to generate the 3D vessel map based on the 3D flow data.”) Further, the 3D vessel map is tracked (i.e. continuously updated) throughout the procedure and is registered in real-time with the B-mode image, thus making the model dynamic. (See para. 0019 lines 8-10 “During the ultrasound image guidance procedure, the 3D-vessel map is registered, and preferably tracked (i.e. continuously updating the registration), with the current or live B-mode image”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device also processes 3D flow data and continuously updates the registration to output 


Regarding claim 14, Popovic discloses the method of claim 11, however fails to explicitly teach that the method comprises acquiring three-dimensional data of the vasculature, a beamformer configured to beamform the acquired data, a flow processor configured to produce flow data from the beamformed data, and a segmentation processor configured to produce the three-dimensional model from the flow data.
 Ng discloses an ultrasound system that contains an ultrasound probe (20) with a transducer array (21). Ng also discloses that the probe (20) with transducer array (21) acquires 3D data of the vasculature via a registration unit (60) (see para. 0008 lines 1-3 “an ultrasound imaging system is presented that comprises an ultrasound probe having a transducer array configured to provide an ultrasound receive signal”) also see (para. 0008 lines 1-2 and 7 “an ultrasound imaging system is presented that comprises … a registration unit configured to register the previously acquired 3D-vessel map”). 
Ng also discloses a beamformer (25) that beamforms the data acquired from the transducer array (see para. 0045 lines 4-6 “FIG. 1 comprises a beamformer 25 connected to the ultrasound probe 20 and its transducer array. The beamformer 25 receives an ultrasound receive signal or data from the transducer array 21 and performs beamforming.”)
the ultrasound imaging system comprises a 3D flow processing unit configured to generate 3D flow data based on the ultrasound receive signal”). The ultrasound signal includes the flow data based on para 0019 lines 8-10 and the beamformed data is that from para. 0045 lines 4-6 as described previously. 
	Ng further discloses a segmentation processor (95) which produces a 3D vascular model, but does not require flow data. Instead, Ng suggests the flow data is unnecessary and the production of the model can be completed more easily and reliably in a clinical setting. (See para. 0022 “In another embodiment, the ultrasound imaging system comprises a vessel segmentation unit configured to create the 3D-vessel map by performing a vessel segmentation technique. In this case the vessels or vasculature in the anatomical region are identified using a vessel segmentation technique. This is a particularly easy and/or reliable way of identifying the vessels and providing a 3D-vessel map. It eliminates the need to perform flow imaging, which may be challenging in some clinical situations or patients.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device includes: a probe with a transducer array to acquire three-dimensional data of the vasculature, a beamformer configured to beamform the acquired data, a flow processor configured to produce flow data from the beamformed data, and a segmentation processor configured to produce the three-dimensional model from the flow data. Doing so will allow the user to produce a three-dimensional model of 

Regarding claim 15, Popovic further teaches that the optical feed from the endoscope (102) view displays the location of the surgical instrument in the cavity (see para. 0038 lines 8-10 “The surgeon can also use a surgical instrument as a guide, as the instrument moves, and the endoscope 102 can follow the tool tip”). The endoscope in the case of Popovic can be used to view the surgical instrument, which helps guide the endoscope. In addition, the 3D images as described in Popovic show the blood vessels and include the depth of the blood vessels during surgery, where an instrument would be used in the cavity (see para. 0044 “Referring to FIG. 2, an image 200 shows an overlay 107 of blood vessels 202 (e.g., arteries) from pre -operative/intra -operative 3D images over an endoscope image 134. The image 200 indicates depth of blood vessels 202 relative to the surface of an organ 204 (the heart in this example). The indication of depth permits improved planning for surgical procedures (e.g., coronary bypass) and increases safety by reducing the risk of damaging the vessel or vessels during removal of the excess tissue over the blood vessels 202 during surgery”).

16, Popovic further teaches a computer readable medium encoded with computer executable instructions which when executed by a processor of a computer causes the processor to receive:
A real-time optical feed from an endoscope (102). It is understood that an endoscope can be considered an optical camera-based guidance system (see para. 0034 “The overlay 107 may include a current live endoscope image 134 with highlighted regions representing a blood vessel image 124 visualized thereon.”). The feed taken from the device (102) depicts the inside of the body (160) of a patient as described in para. 0030 “the device 102 may be inserted into a thoracic cavity 162 of the body 160.” This can also be seen in Figure 1. 
A tracking signal that indicates the location of the 3D scanning device used to generate images (135) (see para. 0055 “The robot 108 (FIG. 1) moves the endoscope 102 along the selected artery 504 using the known spatial relationships between the robot 108 and an image (heart) coordinate system (e.g., coordinate system of the 3D scanning device (used to generate images 135)”). In order to set forth coordinate system, a location of the scanning device (ultrasound probe) must be known. The location of the probe must be inherently known in order to plot it within the coordinate system and must have generated a signal to the processor. 
A spatial location of the endoscope (102) can be determined using data stored of the position of the endoscope holder (see para. 0042 “as the points are selected, the robot 108 (endoscope holder) can move the endoscope 102 to that location (e.g., joint positions of the robot 108 may be stored, so they can be referred to during an image guided portion of the procedure)”). In this case, the spatial location of the endoscope can be determined based on the position of the endoscope holder (108), since the joint positions are processed and stored via the processor (114) and memory (116) as depicted by the arrows in Figure 1. 
An overlay (107) of the three-dimensional ultrasound model and real-time optical feed (see para. 0032 “to further provide image registration permitting overlaying of preoperative (or intra -operative) images on, e.g., an endoscope video using methods known in art”). Where an intra-operative image as discussed previously is known as a three-dimensional model (136) from ultrasound images (135) and an endoscope video is considered an optical feed.
A display (118) which outputs overlaid images of the endoscope video with the three-dimensional ultrasound model see para. 0036 “Workstation 112 includes a display 118 for viewing internal images of a subject (patient) or volume and may include images with an overlay or other rendering generated over images collected from the device 102”). The overlay images viewed on the display are described in para. 0032 as described previously. 

However, Popovic does not explicitly disclose a computer readable medium causing the processor to map flow images to beamformed data to create a volume, identify voxels of the volume belonging to a vessel based on a tissue-flow map and extract a surface of a wall of the vessel to create a three-dimensional model of the vessel. 

This is disclosed by Ng. Ng discloses:
Mapping the flow images to create a volume (see para. 0045 “The beamformer 25 receives an ultrasound receive signal or data from the transducer array 21 and performs beamforming. In this way many 2D scans or frames that lie one next to one another are acquired which are then sent to a B-mode volume processing unit 30 to form a 3D-volume 31 of data”) where flow data is based on the ultrasound receive signal (see para. 0019. “3D flow data based on the ultrasound receive signal, and a flow image processing unit configured to generate the 3D vessel map based on the 3D flow data.”). 0012 “this 3D-vessel map is registered to the B-mode volume. 
Identifying voxels of the volume belonging to a vessel based on the tissue-flow mask (see para. 0059 “vessels or vasculature in the anatomical region are identified using a 3D flow imaging technique”), however does not disclose the vessels being in voxel representation. This is disclosed by (para. 0017 “selected portion of the 3D-vessel map to provide the ultrasound image. In this way an ultrasound image with overlaid vessel information is generated and displayed”). Therefore, since the vessel map is in 3D, the selected portion must be an identification of voxels. 
Extracting a surface of a wall of the blood vessel to create a three-dimensional model of the vessel (see para. 0022 “the ultrasound imaging system comprises a vessel segmentation unit configured to create the 3D-vessel map by performing a vessel segmentation technique. In this case the vessels or vasculature in the anatomical region are identified using a vessel reliable way of identifying the vessels and providing a 3D-vessel map”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Popovic such that the ultrasound device further comprises a segmentation processor configured to create a volume by mapping the flow images to the beamformed data as disclosed by Ng above. This would allow the user to observe a more refined volume data, the volume aspect allowing the user to make a more accurate diagnosis based on greater detail of the image. It would have also been obvious for the segmentation processor to be configured to identify voxels of the volume belonging to a vessel based on a tissue-flow map. This would allow the user to differentiate between a vessel and artifacts more clearly in an image, thus making it easier for the user to understand the scope of the image.  It would have also been obvious for the segmentation processor to extract a surface of a wall of the blood vessel to create a three-dimensional model of the blood vessel. This would provide the user with a three-dimensional volume of a blood vessel to assess, which would provide the user with greater detail of the characteristics of the blood vessel. This would result in a more accurate diagnosis of the blood vessel.

However, Popovic in view of Ng does not explicitly disclose producing flow images from beamformed data; producing a tissue-flow mask from the beamformed data, wherein the tissue flow-mask consists of values from 0 to 1, indicating a a blood-likelihood map … the IVUS imaging system is used to collect RF backscatter signals and construct a series of IVUS images of the region of interest within the vessel”), wherein the tissue flow-mask consists of values from 0 to 1, indicating a probability that a given pixel of the flow image is blood flow, where a value of 1 indicates a voxel is blood flow, a value of 0 indicates the voxel is not blood flow (see para. [0061] “a blood-likelihood or probability value (between 0 and 1) associated with each pixel in the frame of interest. Each blood-likelihood value in the Blood Likelihood Map serves as a direct indicator of the likelihood that a particular pixel is a blood region that represents moving blood, with 0 indicating little to no likelihood of a blood region, and 1 indicating a blood region”) and a value between 0 and 1 indicates whether the voxel more likely is not blood or is blood (see para. [0061] “… Each blood-likelihood value in the Blood Likelihood Map serves as a direct indicator of the likelihood that a particular pixel is a blood region … For example, a pixel with a blood probability value of 0.7 is more likely to represent blood than a pixel with a value of 0.3, and a pixel with a value of 0 is more likely to be representative of a non-blood region”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Popovic to 

Regarding claim 17, Popovic further teaches operative images (135) are taken using an imaging device (110) inoperative ultrasound which builds a three-dimensional model (136) of a blood vessel (see para. 0033 “employed to build a three-dimensional model 136 including … internal view images along the anatomical target 131”). The anatomical target may include a blood vessel (see para. 0030 “an anatomical target 131, such as a blood vessel (e.g., an internal mammary artery (IMA))”).

Regarding claim 18, Popovic discloses the computer executable medium of claim 16, however fails to explicitly teach that the three-dimensional model is a dynamic model that visually presents pulsation of a flow. 
Ng discloses that a 3D vessel map (51), which serves to outline the contours of blood vessels as seen in Figure 11. The 3D vessel map (51) uses 3D flow data from the vessel (see para 0019 line 3 “flow image processing unit configured to generate the 3D vessel map based on the 3D flow data.”) Further, the 3D vessel map is tracked (i.e. continuously updated) throughout the procedure and is registered in real-time with the B-mode image, thus making the model dynamic (see para 0019 lines 8-10 “During the ultrasound image guidance procedure, the 3D-vessel map is registered, and preferably tracked (i.e. continuously updating the registration), with the current or live B-mode image”). 


Regarding claim 19, Popovic further teaches that the optical feed from the endoscope (102) view displays the location of the surgical instrument in the cavity (see para. 0038 lines 8-10 “The surgeon can also use a surgical instrument as a guide, as the instrument moves, and the endoscope 102 can follow the tool tip”). The endoscope in the case of Popovic can be used to view the surgical instrument, which helps guide the endoscope. 

Regarding claim 20, Popovic further teaches that the 3D images as described in Popovic show the blood vessels and include the depth of the blood vessels during surgery, where an instrument would be used in the cavity (see para. 0044 “Referring to FIG. 2, an image 200 shows an overlay 107 of blood vessels 202 (e.g., arteries) from pre -operative/intra -operative 3D images over an endoscope image 134. The image 200 indicates depth of blood vessels 202 relative to the surface of an organ 204 (the heart in this example). The indication of depth permits improved planning for surgical procedures (e.g., coronary bypass) and increases safety by reducing the risk of damaging the vessel or vessels during removal of the excess tissue over the blood vessels 202 during surgery”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al. (US 20170007350) in view of Ng et al. (US 20150294497), further in view of Rajguru (US 20140350404 A1) as applied to claim 1, further in view of Bala et al. (US 20050113641). 
With respect to claim 7, Popovic discloses that the optical camera-based guidance system in claim 1 further comprises a shaft called the joint robot (108) and an optical imaging device (105) which may include a camera (see para. 0030 “The medical device 102 may include an imaging device 105 (e.g., camera, fiber optics with lens, etc.)”). Fig 1. Also depicts element 108 serving as a shaft to the optical device (105). 
However, Popovic fails to explicitly teach the light disposed at the first end, a light source in optical communication with the light and an optical path from the optical device to the processor. 
Bala discloses an endoscope that includes an optical probe (40) located at the end of the device that contains a light source (see para. 0031 “The optical probe 40 acts as a fiber optic conduit as both an illumination conduit, providing light for illuminating the interior of the patient's body”). This can also be seen in element 40 in Fig. 1. 
an optical probe, in optical communication with the light source”).
Bala also discloses that there is an optical path from the optical device to a sensor array (42) (see Abstract “light reflected from the target area is collected by the optical probe, which conducts the reflected light to the sensor array”). The array is then processed and an image is generated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the optical-based imaging device from Popovic by adding a light, light source and optical path. Doing so would allow the user to have better control over the optical device and allow for greater results when using it in an image-guided procedure. 

Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. It would have been obvious to apply the teachings of Popovic and Ng since they are analogous imaging fields of endeavors. Ng discloses the creating a volume by mapping the flow images to the beamformed data, identifying voxels of the volume belonging to a vessel based on a tissue-flow map, and extracting a surface of a wall of the blood vessel to create a three-dimensional model of the blood vessel. The remarks are articulated in the 103 rejection above. Further, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ng and Popovic, since both references disclose developing 3D images using a segmentation approach. Details are . 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive the amendment of claims 1, 11 and 16 are disclosed by the teachings of Popovic and Ng in view of Rajguru (US 20140350404 A1). Rajguru discloses creating a tissue-flow map capable of assigning values to pixels based on probability of blood and non-blood regions. It would have been obvious to one of ordinary skill in the art to incorporate these teachings since it is an analogous imaging field of endeavor. Details are discussed in the 103 rejection of claims 1, 11 and 16 above. 

Conclusion                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN NIKOLAOS LOMIS/           Examiner, Art Unit 3793  

/KEITH M RAYMOND/           Supervisory Patent Examiner, Art Unit 3793